EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended February 5, 2010 February 5, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.2% 0.2% -7.8% Class B Units 0.2% 0.2% -7.8% Legacy 1 Class Units 0.2% 0.2% -7.6% Legacy 2 Class Units 0.2% 0.2% -7.6% GAM 1 Class Units 1.3% 1.3% -6.6% GAM 2 Class Units 1.3% 1.3% -6.6% GAM 3 Class Units 1.3% 1.3% -6.8% S&P 500 Total Return Index2 -0.7% -0.7% -4.3% Barclays Capital U.S. Long Government Index2 0.5% 0.5% 3.0% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs: Sector/Market Price Action Cause Corn and Wheat Decrease Stronger U.S. dollar and increased supply from South American producers Soybeans Decrease Increased supply from South American producers Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector, as are Grant Park’s shorter-term trading advisors. Currencies: Sector/Market Price Action Cause U.S. Dollar Increase European debt concerns; uncertainty in global markets Euro Decrease European debt concerns Grant Park’s longer-term trading advisors are predominantly long the currency sector, as are Grant Park’s shorter-term trading advisors. Energy: Sector/Market Price Action Cause Crude Oil Decrease Stronger U.S. dollar; ease of inflationary concerns Grant Park’s longer-term trading advisors are predominantly short the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
